EXHIBIT 12 SOUTHWESTERN ELECTRIC POWER COMPANY CONSOLIDATED Computation of Consolidated Ratios of Earnings to Fixed Charges (in thousands except ratio data) Year Ended December 31, Twelve Months Ended Six Months Ended 2003 2004 2005 2006 2007 6/30/2008 6/30/2008 EARNINGS Income Before Income Taxes, Minority InterestExpense and Equity Earnings $ 142,199 $ 127,417 $ 114,341 $ 138,289 $ 87,333 $ 95,171 $ 21,949 Fixed Charges (as below) 67,012 58,094 55,808 63,242 79,435 84,908 46,497 Total Earnings $ 209,211 $ 185,511 $ 170,149 $ 201,531 $ 166,768 $ 180,079 $ 68,446 FIXED CHARGES Interest Expense $ 64,105 $ 54,261 $ 50,089 $ 55,213 $ 60,619 $ 62,306 $ 34,412 Credit forAllowance for Borrowed Funds Used During Construction 608 312 1,198 2,208 9,795 13,581 7,574 Trust Dividends (201 ) (179 ) (179 ) (179 ) (179 ) (179 ) (89 ) Estimated Interest Element in Lease Rentals 2,500 3,700 4,700 6,000 9,200 9,200 4,600 Total Fixed Charges $ 67,012 $ 58,094 $ 55,808 $ 63,242 $ 79,435 $ 84,908 $ 46,497 Ratio of Earnings to Fixed Charges 3.12 3.19 3.04 3.18 2.09 2.12 1.47
